Citation Nr: 0942591	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-13 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right arm and shoulder disability also 
claimed as secondary to a service-connected left shoulder 
disability.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities (BUE), claimed 
as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for a psychiatric 
disability, also claimed as secondary to service-connected 
diabetes mellitus, type II.

6.  Entitlement to service connection for vision loss, 
claimed as secondary to service-connected diabetes mellitus, 
type II.

7.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus, 
type II.

8.  Entitlement to service connection for sexual dysfunction, 
claimed as secondary service-connected to diabetes mellitus, 
type II.

9.  Entitlement to service connection for bilateral feet 
problems, claimed as secondary to service-connected diabetes 
mellitus, type II.

10.  Entitlement to service connection for heart disease, to 
include coronary artery disease (CAD), claimed as secondary 
to service-connected diabetes mellitus, type II.

11.  Entitlement to service connection for a dental 
disability, claimed as secondary to service-connected 
diabetes mellitus, type II.

12.  Entitlement to an initial rating greater than 20 percent 
for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1962 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The issues regarding the initial rating of diabetes mellitus 
and entitlement to service connection for a psychiatric 
disability, vision loss, hypertension, sexual dysfunction, 
dental disease, bilateral feet disabilities and heart disease 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the Veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  An unappealed November 1993 rating decision, in pertinent 
part, denied service connection for a right shoulder/arm 
disability, claimed as secondary to a left shoulder 
disability finding no medical nexus associating the Veteran's 
right shoulder disability to his service-connected left 
shoulder disability. 

2.  Evidence received since the November 1993 decision does 
not raise a reasonable possibility of substantiating the 
claim.

3.  The Veteran currently has bilateral hearing loss, but 
there is no competent evidence that shows a causal link 
between his condition and any remote incident of service.

4.  The Veteran currently has tinnitus, but there is no 
competent evidence that shows a causal link between his 
condition and any remote incident of service.

5. The Veteran does not currently have diagnoses of 
peripheral neuropathy of the bilateral upper extremities 
(BUE).


CONCLUSIONS OF LAW

1.  The November 1993 RO decision that denied service 
connection for a liver disorder is final; new and material 
evidence has not been received, and the claim for service 
connection for a liver disorder is not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.104, 3.156 
(2008).

2.  The Veteran's bilateral sensorineural hearing loss was 
not incurred in or aggravated by active service nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 1112, 1113, and 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

3.  The Veteran's tinnitus was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110 and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303 and 3.304 (2009).

4.  The Veteran's alleged peripheral neuropathy of the BUE 
was not caused or aggravated by his diabetes mellitus, type 
II; it was not incurred in or aggravated by service; and it 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112 and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 & 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in March 2006, May 2006 and May 2007.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   The March 2006 and May 2007 
letters explained how disability ratings and effective dates 
are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The letter dated in May 2007 satisfies the extra duty to 
notify provisions for claims to reopen a previously denied 
claim, such as the issue here.  VA must notify a claimant of 
the evidence and information that is necessary to reopen his 
or her claim and VA must notify the claimant of the evidence 
and information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
May 2006 and May 2007 letters informed the Veteran new and 
material evidence was needed to reopen the claim and provided 
him the definition of new and material evidence.  The May 
2007 letter also informed him that the claim was previously 
denied because there was no medical evidence relating the 
Veteran's right shoulder disability to his left shoulder 
disability or any other incident of his service.  The Veteran 
was advised that he must submit evidence related to this 
fact.  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Records associated with the 
Veteran's grant of Social Security Administration (SSA) 
disability benefits have been obtained.  The Veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded a medical examination to obtain an 
opinion as to whether he has any extremity peripheral 
neuropathy related to his diabetes mellitus, type II.  The 
Veteran was also afforded a medical examination to obtain an 
opinion as to whether his hearing loss or tinnitus could be 
attributed to his military service.  Cf. Duenas v. Principi, 
18 Vet. App. 512, 517 (2004).  Further examination or opinion 
is not needed because, at a minimum, there is no persuasive 
and competent evidence that the claimed conditions may be 
associated with the Veteran's military service.  This is 
discussed in more detail below.  

With regard to the right shoulder disability claim, the 
Veteran's representative argues that although he was afforded 
a VA examination in 1993, the examiner did not proffer an 
opinion with regard to etiology.  Under the VCAA, however, 
VA's statutory duty to assist a claimant in the development 
of a previously finally denied claim does not attach until 
the claim has been reopened based on the submission of new 
and material evidence.  38 C.F.R. § 3.159(c)(4)(iii). As 
explained below, the Veteran has not submitted new and 
material evidence here and therefore a new VA examination 
with medical opinion was not required.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

New and Material Evidence (Right Shoulder)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Veteran first initiated his claim for service connection 
for a right shoulder disability, claimed as secondary to a 
service-connected left shoulder disability in June 1993.  In 
a November 1993 decision, the RO denied service connection 
finding no medical evidence linking the Veteran's right 
shoulder disability to his left shoulder disability or any 
other incident of service. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence was received from the 
appellant within the appeal period.  Therefore, the November 
1993 rating decision is final.

At the time of the November 1993 decision, the record 
included service treatment records showing the Veteran 
injured his right elbow in June 1963 and again complained of 
right elbow pain in September 1965, when at the time he was 
diagnosed with a contusion.  The record also included a 1993 
VA examination showing a normal right arm x-ray, but 
diagnoses of right rotator cuff tendonitis and impingement 
syndrome on examination.  No medical opinion with regard to 
likely etiology was rendered at that time. 

Potentially relevant evidence received since the November 
1993 decision includes: VA outpatient treatment records from 
the 1980s through 2007.

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran received a gunshot wound to his left shoulder in 
the military.  Since that time, the Veteran claims that he 
overcompensates for his left shoulder disability with his 
right arm causing a right shoulder disability and overall 
right arm weakness. The RO, in denying his claim, found no 
medical evidence linking the Veteran's right shoulder 
disability to his service-connected left shoulder or any 
other incident of his military service.
 
Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show that the Veteran has a 
current right shoulder or right arm disability related to his 
left shoulder disability or any other incident of his 
military service.  No competent evidence received since the 
November 1993 decision tends to do so.

Indeed, the medical records after 1993 are extremely scarce 
for complaints or treatment of the right shoulder or right 
arm.  In May 2001, for example, the Veteran complained of 
right shoulder discomfort, but the x-rays were negative and 
no official diagnosis was rendered at that time.  

The Veteran's representative argues that the 1993 VA 
examination is inadequate because the examiner diagnosed the 
Veteran with right shoulder ailments, but did not render an 
opinion with regard to etiology despite specifically 
requested to do so.  

The Veteran, however, did not appeal the RO's denial in 
November 1993.  The Board cannot now review whether the VA 
fulfilled its duty to assist in 1993 because the rating 
action is final.  As indicated in the VCAA discussion above, 
the VA did not afford the Veteran a new VA examination in 
connection with his application to reopen his claim.  As 
explained above, the VCAA obligations to develop a previously 
finally denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(iii). Here, the Veteran 
has not submitted new and material evidence.  

Specifically, the fact that the Veteran has right shoulder 
pain was already well documented in the medical evidence 
previously in the file.  The medical evidence currently of 
record does not indicate a relationship between the Veteran's 
right shoulder pain and any incident of his military service, 
to include secondary to his service-connected left shoulder.

As to the Veteran's own statements, he has not demonstrated 
he has medical training, expertise, or credentials that would 
qualify him to render a competent opinion regarding medical 
causation. His lay opinion that his right shoulder pain and 
right arm weakness is a result of overcompensating for his 
left shoulder is not competent evidence, and cannot be deemed 
"material" for purposes of reopening the Veteran's claim. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Where, as here, the determinative issue is one of medical 
diagnosis or causation, competent medical evidence is 
required. Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

As explained above, no competent evidence received since 
November 1993 relates to the unestablished fact necessary to 
substantiate the claim. The circumstances of this case are 
similar to those referenced in Paller v. Principi, 3 Vet. 
App. 535 (1992).  The point has been reached in this case 
"where it can be said that, all things being equal, the 
evidence being proffered has been fairly considered and that 
further rearticulation of already corroborated evidence is, 
indeed, cumulative." Paller, 3 Vet. App. at 538. The RO has 
previously considered medical evidence documenting the 
appellant's medical history and complaints and denied this 
claim.

Accordingly, the additional evidence received is not new and 
material and the claim may not be reopened. Until the Veteran 
meets his threshold burden of submitting new and material 
evidence sufficient to reopen his claim, the benefit of the 
doubt doctrine does not apply. Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Service Connection (Hearing Loss, Tinnitus, BUE, Psychiatric 
Disability)

Again, service connection means that the facts establish that 
a particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss and organic diseases of the 
nervous system may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because, as will be 
explained more thoroughly below the Veteran has never been 
diagnosed with a disease of the nervous system afflicting his 
BUE and the earliest evidence of the Veteran's hearing loss 
is decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran's specific contentions with regard to each claim 
are specified below, but in general the Veteran alleges his 
disabilities are related to his combat service and/or his 
service-connected diabetes mellitus, type II.

The Veteran's DD-214 confirms the Veteran is a Vietnam War 
Veteran who received a combat infantry badge and a purple 
heart for a gun shot wound (GSW) of the left shoulder 
received in combat against hostile forces.  In Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court 
of Appeals for the Federal Circuit held that under 38 
U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service. However, 38 U.S.C.A. 
§ 1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to a current disorder. See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service. 

In this case, even if the Board were to accept, for the sake 
of argument, the Veteran's recollections of in-service 
treatment and the conditions of the locale, the evidence must 
still establish by competent medical evidence tending to show 
a current disability and a nexus between that disability and 
those service events. See Gregory v. Brown, 8 Vet. App. 563, 
567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  The Veteran himself is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).



Hearing Loss and Tinnitus

The Veteran alleges his current hearing loss and tinnitus 
were caused by in-service noise trauma, to include gunfire 
and explosions.  In light of the Veteran's combat service, 
the Board presumes the Veteran experienced in-service noise 
trauma.

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss disability can be service connected.  
Hensley at 159.

The Veteran's service medical records are silent as to any 
treatments, complaints or diagnoses of hearing loss or 
tinnitus.  The Board notes the Veteran's entrance and 
separation examinations are indicative of virtually perfect 
hearing.  The Veteran was treated for mild right otitis in 
October 1962, but subsequent records, to include the 
Veteran's separation examination, are silent as to any 
additional complaints or treatment.  Rather it is clear the 
condition was acute and transient and did not result in any 
chronic disability, to include hearing loss or tinnitus.  In 
short, the Veteran's service treatment records are devoid of 
any findings consistent with a chronic disability. 

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran's current hearing loss 
and tinnitus has been medically related to in-service noise 
exposure or any other incident of service.  The Board 
concludes they have not.

After service, the record is completely silent as to any 
complaints, treatment or diagnoses related to hearing loss or 
tinnitus until 2006, decades after service.  Indeed, the 
Board finds noteworthy that the Veteran previously filed 
disability claims in 1968 (shortly after separation from 
service) and 1993, but did not, at that time, note any 
disability related to hearing loss or tinnitus.  

The Veteran was afforded a VA audiological examination in 
July 2006 to ascertain whether any found hearing loss or 
tinnitus could be related to his in-service noise exposure or 
any other incident of service.  At that time, the examiner 
noted the Veteran's history of exposure to heavy artillery 
fire in the military without hearing protection, but also 
noted a 25 year history of occupational noise exposure as a 
boilermaker, where he conceded he did not use hearing 
protection until the last few years of employment.  Further 
the Veteran noted a five to six year history of hunting 
without hearing protection.  The examiner diagnosed the 
Veteran with bilateral sensorineural hearing loss and 
tinnitus opining as follows:

Due to the lack of evidence in the C-file 
and the lack of proximity between the 
dates of service and the date of this 
evaluation, and because his history of 
military noise exposure cannot be 
separated from his extensive history of 
occupational and recreational noise 
exposure, without hearing protection, it 
is my opinion that the Veteran's 
complaints of hearing loss and tinnitus 
are not at least as likely as not related 
to his military service. 

The examiner's opinion is highly persuasive because it is 
based on clinical tests and a thorough review of the claims 
file, to include the Veteran's service treatment records.  
From the medical records it is clear the Veteran's hearing 
loss and tinnitus has not been a long-standing problem, but 
rather a recent development.  Also compelling, no medical 
professional has ever linked the Veteran's hearing loss or 
tinnitus to his military service.

The Board has considered the Veteran's statements that he had 
hearing loss and intermittent tinnitus since service shortly 
after the claymore mine explosion.  Service connection may 
indeed be granted when a chronic disease or disability is not 
present in service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b).  In 
accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes 
that the lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is credible regardless 
of the lack of contemporaneous medical evidence.  The 
Veteran's claim fails, however, based upon the lack of 
medical nexus associating his claimed symptoms in service to 
a current disability.  The provisions concerning continuity 
of symptomatology do not relieve the requirement that there 
be some evidence of a nexus to service.  For service 
connection to be established by continuity of symptomatology 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  

In other words, even if the Veteran immediately noticed 
symptoms of hearing loss and tinnitus in service and 
thereafter, no medical professional has ever linked his 
current hearing loss and tinnitus to any remote incident of 
service.  Indeed, there is medical evidence to the contrary.  

In light of the medical evidence described above, the Board 
finds that service connection for hearing loss and tinnitus 
is not warranted.  Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  

Peripheral Neuropathy of the BUE

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

For purposes of the presumption outlined in 38 C.F.R. § 
3.307(a)(6), the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset. 38 
C.F.R. § 3.309(e) Note 2. The Board notes that chronic 
peripheral neuropathy is different than acute and sub-acute 
peripheral neuropathy, and is not included in the list of 
presumptive diseases.  Moreover, VA has specifically 
determined that persistent peripheral neuropathy is not a 
disease associated with exposure to herbicide agents.

Here, the Veteran primarily alleges he has pain, numbness and 
weakness of the bilateral upper extremities (BUE), 
specifically his hands, due to his service-connected diabetes 
mellitus, type II.

Where a disability is claimed as proximately due to or the 
result of a service-connected disease or injury, as is the 
case here, service connection may also be established on a 
secondary basis by a showing that (1) a current disability 
exists and (2) the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a).  Compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  

The Veteran's service treatment records are silent as to any 
neurological complaints, treatment or diagnoses.  The Board 
notes the Veteran did complain of a right elbow injury in 
June 1963 and continued right elbow pain in September 1965, 
but at those times the Veteran's x-rays were negative for 
fracture.  Rather, the Veteran hit his elbow, and there was 
resultant swelling and tenderness, but no evidence of a 
chronic disability.  In September 1965, the Veteran was 
diagnosed with a contusion.  Subsequent service treatment 
records, to include the Veteran's separation examination are 
silent as to any upper extremity abnormality.  

The Veteran does not allege he incurred a neurological 
disability of the BUE in the military.  Rather, the Veteran 
is currently service-connected for diabetes mellitus, type 
II, which he has had for over 10 years, and the Veteran 
alleges he developed peripheral neuropathy of all his 
extremities due to his service-connected diabetes mellitus.  
The crucial inquiry, then, is whether the Veteran has a 
disability of the BUE caused or aggravated by his service-
connected diabetes mellitus, type II, or any other incident 
of service.  The Board concludes he does not.

After service, VA outpatient treatment records do indicate 
extensive treatment for diabetes mellitus, type II, and 
periodic complaints of pain in tingling in the Veteran's 
hands.  Post-service treatment records, however, are silent 
as to any actual diagnosis with regard to the BUE. 

The Veteran was afforded a peripheral nerves VA examination 
in October 2007 for his complaints of bilateral upper and 
lower extremities pain, numbness and weakness.  The examiner, 
at that time, noted the Veteran's complaints of occasional 
numbness in his hands (specifically his left hand), but after 
physical examination and diagnostic testing, the examiner 
only diagnosed the Veteran with very mild peripheral 
neuropathy involving his feet.  No neuropathy was found or 
noted with regard to the Veteran's BUE.  

The Board finds the examination compelling as it was based on 
a thorough examination, to include notation of the Veteran's 
complaints, and diagnostic testing.  Also compelling, within 
the voluminous medical records in the claims folder, the 
Veteran has never been diagnosed with a neurological 
abnormality of his BUE.

As indicated above, the Veteran is competent to offer lay 
testimony concerning his continuity of symptoms after service 
regardless of the lack of contemporaneous medical evidence, 
although no such testimony was presented with regard to his 
BUE.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  
Even assuming the Veteran has suffered from chronic BUE 
numbness since his separation from the military over four 
decades ago, the Veteran's claim fails based upon the lack of 
medical evidence of a current disability.  For service 
connection to be established by continuity of symptomatology 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997). 

In other words, no medical professional has ever diagnosed 
the Veteran with any chronic neurological disability of the 
BUE.  Service-connection first and foremost requires a 
diagnosis of a current disability.  Complaints of pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  

Service connection requires first and foremost medical 
evidence of a current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999). Without a current diagnosis, service 
connection for peripheral neuropathy of the BUE is not 
warranted.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims discussed 
above and the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to service connection for a 
right arm and shoulder disability, also claimed as secondary 
to a service-connected left shoulder disability, and 
therefore the claim is denied.

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities (BUE), claimed as 
secondary to service-connected diabetes mellitus, type II, is 
denied.




REMAND

The Veteran claims a worsening of his service-connected 
diabetes mellitus, type II, and several complications 
thereof, to include a psychiatric disability, vision loss, 
hypertension, sexual dysfunction, bilateral feet problems, 
heart disease, and dental disease.

The duty to assist also includes providing the Veteran with a 
VA examination where necessary under the law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The RO attempted to schedule the Veteran for a VA examination 
in July 2006, but he failed to report.  The Veteran's 
representative indicates the Veteran is now willing to report 
for an examination to ascertain the current severity of his 
diabetes and any complications thereof.  The Board finds it 
noteworthy that the Veteran recently did report for a 
neurological examination in October 2007.  Accordingly, the 
Veteran should be afforded a new examination to assist in the 
adjudication of his claims.  

To the extent the Veteran was unaware of the consequences of 
failing to report for a scheduled VA examination, the Veteran 
is hereby advised that failure to report for a VA examination 
could result in a denial of a claim.  See 38 C.F.R. § 3.655. 

The Board notes the Veteran's service connection claims rest 
primarily on the theory that they are secondary to his 
diabetes mellitus.  Secondary service connection may be 
established by a showing that a service-connected condition 
caused the condition or aggravated the condition beyond the 
natural progression of the disease.  See 38 U.S.C. § 5103A(d) 
(2002); 38 C.F.R. § 3.310(a)(2)(b) (stating that service 
connection on a secondary basis may be established by a 
showing that the current disability was either caused by or 
aggravated by a service-connected disability); Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000) (requiring the VA to 
investigate all possible in-service causes of a veteran's 
current disability, including those unknown to the veteran).  

Psychiatric Disability

With respect to the psychiatric disability claim, however, 
the Board further notes a VA examination is necessary to 
confirm the Veteran's specific diagnosis.  As indicated 
above, the Veteran received numerous awards denoting he is a 
combat veteran, to include a Purple Heart (received due to a 
gunshot wound to the left shoulder from hostile forces) and a 
Combat Infantry Badge (CIB).  In light of the character of 
his service, the Board concedes the Veteran suffered in-
service stressors.  The pertinent inquiry then is not only 
whether he has a psychiatric disability secondary to his 
diabetes, but whether he has a psychiatric disability 
directly due to his in-service combat exposure.  

The Veteran's post-service treatment records differ with 
regard to his diagnosis.  The Veteran was diagnosed with 
post-traumatic stress disorder (PTSD) in November 2000, at 
least in part due to his military service, but subsequent VA 
PTSD screenings in 2003, 2005 and 2006 are negative for PTSD.  
In contrast, a VA psychiatrist suspected PTSD and dysthymic 
disorder in July 2001, but most recently the Veteran's 
psychiatric treatment records only list dysthymic disorder as 
a current diagnosis.  Due to the ambiguity found in the 
record and in light of the nature of the Veteran's service, a 
VA examination is indicated to determine whether the Veteran 
has a psychiatric disability secondary to his diabetes or 
directly due to his combat exposure in the military.

Hypertension, Heart Disease and Bilateral Feet Conditions

With respect to hypertension and heart disease, the Veteran 
is specifically arguing his diabetes aggravated those 
conditions rather than caused it.  The RO, in requesting a VA 
examination, should specifically ask the examiner to consider 
both causation and aggravation theories with respect to all 
the service-connection claims being remanded here.

With regard to the Veteran's feet claim, the Board notes the 
Veteran was recently granted service-connection for 
peripheral neuropathy of the bilateral lower extremities, 
specifically his feet.  VA outpatient treatment records, 
however, show diagnoses for other feet related problems, to 
include a May 2006 diagnosis of onycholmychosis, secondary to 
poor pedal hygiene.  The RO, in requesting a VA examination, 
should clarify that the examiner is asked to determine if the 
Veteran has any disability of the bilateral feet, other than 
peripheral neuropathy, related to his diabetes mellitus, type 
II or any other incident of service.

Dental Disability

With respect to the Veteran's dental claim, the Board 
concludes that although the Veteran was sent duty-to-notify 
letters in March 2006, May 2006 and May 2007, the letters did 
not fully conform to the Veterans Claims Assistance Act 
(VCAA) in that it did not notify him of the dental 
regulations and his ability to receive service connection for 
dental treatment purposes.  Accordingly, the VCAA was not 
fully complied with and the RO must send a letter to the 
Veteran identifying the applicable regulations, the evidence 
necessary to substantiate the claim, the evidence presently 
of record, and the Veteran's and VA's respective 
responsibilities in development of evidence.  

Increased Rating (Diabetes Mellitus)

With respect to the Veteran's increased rating claim, the 
Veteran alleges that his diabetes mellitus is more severe 
than currently rated.  In February 2007, specifically, the 
Veteran indicates he is now insulin dependent.  Subsequent VA 
outpatient treatment records confirm the Veteran was 
previously on hypoglycemic oral agents, but now requires 
insulin for control of his diabetes.

For increased rating claims, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a).

As indicated above, the RO attempted to schedule the Veteran 
for a VA examination in July 2006, but the Veteran failed to 
report for the examination.  The Veteran now indicates he is 
willing to report for an examination to ascertain the current 
level of severity of his diabetes and complications thereof.  
Additionally, however, the Board notes there is objective 
evidence indicating the Veteran's diabetes worsened in 
severity since the scheduled July 2006 examination.  
Accordingly, notwithstanding the Veteran's failure to report 
in July 2006 to a VA examination, the medical evidence 
indicates a possible worsening of symptoms and, therefore, a 
new VA examination is warranted.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from August 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1. Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issue of 
service connection for a dental 
disability, also claimed as secondary to 
diabetes mellitus, type II, to include 
relevant dental regulations outlining the 
Veteran's ability to receive service 
connection for dental treatment purposes.  

2.  Obtain the Veteran's medical and 
dental records from the VAMC in Chicago, 
Illinois from August 2007 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  After all records are obtained, to the 
extent available, schedule the Veteran for 
a VA psychiatric examination to ascertain 
what, if any, psychiatric disabilities the 
Veteran currently has, to include making a 
specific finding with regard to whether 
the Veteran has post-traumatic stress 
disorder (PTSD).  The opinion should 
specifically comment on the Veteran's 
relevant conflicting psychiatric history, 
to include the Veteran's confirmed in-
service stressors of combat exposure and 
gun shot wound, a November 2000 diagnosis 
of PTSD, subsequent 2003, 2005 and 2006 
negative PTSD screenings and current 
diagnosis of dysthymic disorder.  The 
examiner should reconcile the conflicting 
medical evidence of whether he has PTSD 
and, if so, the likely etiology of his 
PTSD or any other psychiatric disability 
found. 

The examiner must be provided the claims 
file and should indicate that a complete 
review has been made.  The RO must specify 
for the examiner the stressors that are 
established by the evidence of record and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor during 
service.  

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV. After review 
of the pertinent material, the examiner 
must specifically discuss whether the 
appellant meets the diagnostic criteria in 
DSM-IV for diagnosis of PTSD (i.e., were 
the verified in-service stressors 
sufficient to produce PTSD), and, if so, is 
there a link between the current symptoms 
and the alleged in-service stressors versus 
stressors unrelated to his military 
service, to include childhood trauma and 
current social/occupational stressors.

If the Veteran's psychiatric condition(s) 
is not found to be related to his military 
service, the examiner is also asked to 
comment on whether any found psychiatric 
disability was caused or aggravated by the 
Veteran's diabetes mellitus, type II. 

It would be helpful if the physician 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood 
greater than 50%), "at least as 
likely as not" (meaning likelihood 
of at least 50%), or "less likely 
than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided.

4.  After all records are obtained, to the 
extent available, schedule the Veteran for 
appropriate VA examinations to ascertain 
the current severity of his diabetes 
mellitus, type II, and to ascertain 
whether his diabetes mellitus, type II 
caused or aggravated any found vision 
loss, hypertension, heart disease (to 
include coronary artery disease), sexual 
dysfunction, dental disease, and bilateral 
feet problems (other then peripheral 
neuropathy).  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner(s) should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.  The 
examiner(s) should indicate as follows:
*	Whether the Veteran's diabetes 
requires restriction of activities 
(avoidance of strenuous occupational 
and recreational activities) for 
control, and/or episodes of 
ketoacidosis or hypoglycemic 
reactions requiring one or two 
hospitalizations a year.  The 
examiner should also indicate the 
frequency of visits to a diabetic 
care provider.  
*	The extent and likely etiology of 
any eye disease(s) found, 
specifically commenting on whether 
any found disease was caused or 
aggravated by the Veteran's diabetes 
mellitus, type II, or is directly 
related to any incident of his 
military service, to include a July 
1965 finding of right eyelid mild 
cellulitis and a March 1965 finding 
of left eye pigmentation. 
*	The extent and likely etiology of 
any heart related disease(s) found, 
to include hypertension or CAD, 
specifically commenting on whether 
any found disease was caused or 
aggravated by the Veteran's diabetes 
mellitus, type II, or is directly 
related to any incident of his 
military service.
*	The extent and likely etiology of 
any sexual dysfunction found, 
specifically commenting on whether 
any found disease was caused or 
aggravated by the Veteran's diabetes 
mellitus, type II, or is directly 
related to any incident of his 
military service.
*	The extent and likely etiology of 
any dental disease(s) found, 
specifically commenting on whether 
any found disease was caused or 
aggravated by the Veteran's diabetes 
mellitus, type II, or is directly 
related to any incident of his 
military service.
*	The extent and likely etiology of 
any foot related disease(s) found, 
excluding peripheral neuropathy, 
specifically commenting on whether 
any found disease was caused or 
aggravated by the Veteran's diabetes 
mellitus, type II, or is directly 
related to any incident of his 
military service, to include a 
December 1964 record of a right leg 
injury.

The claims folder must be reviewed by the 
examiner(s) and the examiner(s) should 
provide a complete rationale for any 
opinion given without resorting to 
speculation and specifically address what, 
if any, affects the Veteran's diabetes has 
on the Veteran's daily activities.

With respect to the Veteran's service 
connection claims, it would be helpful 
if the examiner would use the following 
language, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it. 

5.  After the above is complete, 
readjudicate the Veteran's claims.  If the 
claims remain denied, provide the 
appellant a supplemental statement of the 
case (SSOC) covering all evidence received 
since the statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


